[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Here Jocelyn Reality Company is appealing a tax assessment which was discussed with members of the City's Corporation Counsel's staff on a CT Page 9222 confidential basis while plaintiff's counsel was a member of the staff of the Corporation Counsel's office assigned to represent the City concerning such assessments. The City has moved to disqualify plaintiff's counsel citing State v. Jones, 180 Conn. 443 (1980).
Under the circumstances of this case, Jones would appear to require disqualification, even in the absence of proof that plaintiff's counsel actually received such confidential information. Such receipt is presumed,180 Conn. at 450, and the information concerning Jocelyn Reality's assessment was such that the City would have reasonably assumed that its attorney would not disclose it to Jocelyn.
Accordingly, the defendant's motion is granted.
McDONALD, J.